Order entered February 3, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01246-CR

                        ALEXANDER JAMES GABRIEL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-81517-10

                                            ORDER
       The Court REINSTATES the appeal.

       On January 9, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed and to review the accuracy of the certification of appellant’s

right to appeal. On January 31, 2014, we received the reporter’s record and a supplemental

clerk’s record with an amended certification showing appellant has the right to appeal.

       Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    LANA MYERS
                                                              JUSTICE